Case 2:03-cr-00367 Document 50 Filed on 11/16/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               November 17, 2020
                                                                David J. Bradley, Clerk
Case 2:03-cr-00367 Document 50 Filed on 11/16/20 in TXSD Page 2 of 2
